Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2007 [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number 000-50258 Belrose Capital Fund LLC (Exact Name of Registrant as Specified in Its Charter) Delaware 04-3613468 (State of Organization) (I.R.S. Employer Identification No.) The Eaton Vance Building 255 State Street Boston, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, Including Area Code: 617-482-8260 None (Former Name, Former Address and Former Fiscal Year, if Changed Since Last Report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 (the Act) during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes No X Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer or a non-accelerated filer (as defined in Rule 12b-2 of the Act). Large Accelerated Filer X Accelerated Filer Non-Accelerated Filer Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes No X Explanatory Note The Quarterly Report on Form 10-Q of Belrose Capital Fund LLC (the Fund) for the three months ended March 31, 2007 contains unaudited condensed restated consolidated financial statements for the three months ended March 31, 2006. The consolidated financial statements have been restated to present the Funds investment in real estate joint ventures (as described herein) using the equity method and to correct the allocation between realized gain (loss) and unrealized appreciation (depreciation) for certain investments. The restatement of this financial information, and reviews and discussions related thereto, delayed the filing of the Funds Quarterly Report on Form 10-Q for the three months ended March 31, 2007. The restatement did not affect the Funds net asset value per share, net assets, net investment income, net increase in net assets from operations or total return. Belrose Capital Fund LLC Index to Form 10-Q PART I. FINANCIAL INFORMATION Page Item 1 . Financial Statements (Unaudited). 4 Condensed Consolidated Statements of Assets and Liabilities as of March 31, 2007 and December 31, 2006 4 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2007 and 2006 (Restated) 5 Condensed Consolidated Statements of Changes in Net Assets for the Three Months Ended March 31, 2007 and the Year Ended December 31, 2006 7 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2007 and 2006 (Restated) 8 Financial Highlights for the Three Months Ended March 31, 2007 and the Year Ended December 31, 2006 10 Notes to Condensed Consolidated Financial Statements as of March 31, 2007 11 Item 2 . Managements Discussion and Analysis of Financial Condition and Results of Operations (MD&A). 19 Item 3 . Quantitative and Qualitative Disclosures About Market Risk. 21 Item 4 . Controls and Procedures. 23 PART II. OTHER INFORMATION Item 1 . Legal Proceedings. 24 Item 1 A. Risk Factors. 24 Item 2 . Unregistered Sales of Equity Securities and Use of Proceeds. 24 2 Item 3 . Defaults Upon Senior Securities. 24 Item 4 . Submission of Matters to a Vote of Security Holders. 24 Item 5 . Other Information. 24 Item 6 . Exhibits. 24 SIGNATURES 27 EXHIBIT INDEX 28 3 PART I. FINANCIAL INFORMATION Item 1. Financial Statements. BELROSE CAPITAL FUND LLC Condensed Consolidated Statements of Assets and Liabilities (Unaudited) March 31, 2007 December 31, 2006 Assets: Investment in Belvedere Capital Fund Company LLC (Belvedere Company) $ 1,922,317,729 $ 1,934,569,661 Investment in Partnership Preference Units 100,524,870 100,325,303 Investment in Real Estate Joint Ventures 140,564,091 136,882,283 Investment in Wholly Owned Property 138,260,000 135,438,523 Affiliated investment 5,735,230 1,053,938 Total investments $ 2,307,401,920 $ 2,308,269,708 Cash 3,210,662 5,356,436 Distributions and interest receivable 468 498 Interest receivable from affiliated investment 30,428 15,854 Swap interest receivable - 40,454 Open interest rate swap agreements, at value 5,047,685 6,286,958 Other assets 1,786,640 1,721,638 Total assets $ 2,317,477,803 $ 2,321,691,546 Liabilities: Loan payable  Credit Facility $ 383,500,000 $ 356,500,000 Mortgage note payable 62,157,373 62,401,229 Payable to affiliate for investment advisory and administrative fees 405,185 405,573 Payable to affiliate for distribution and servicing fees 601,954 613,678 Other accrued expenses: Swap interest expense 446,708 - Interest expense 456,661 346,485 Other expenses and liabilities 1,021,229 1,767,436 Minority interest in subsidiary 210,000 210,000 Total liabilities $ 448,799,110 $ 422,244,401 Net assets $ 1,868,678,693 $ 1,899,447,145 Shareholders Capital $ 1,868,678,693 $ 1,899,447,145 Shares outstanding (unlimited number of shares authorized) 15,452,539 15,490,955 Net asset value and redemption price per share $ 120.93 $ 122.62 See notes to unaudited condensed consolidated financial statements 4 BELROSE CAPITAL FUND LLC Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended March 31, 2006 March 31, 2007 (Restated) Investment Income: Dividends allocated from Belvedere Company (net of foreign taxes, $26,791 and $46,731, respectively) $ 9,201,900 $7,533,380 Interest allocated from Belvedere Company 48,632 5,256 Security lending income allocated from Belvedere Company, net 8,420 6,411 Expenses allocated from Belvedere Company (2,887,627) (2,680,865) Net investment income allocated from Belvedere Company $ 6,371,325 $4,864,182 Rental income from Wholly Owned Property 3,276,437 - Distributions from Partnership Preference Units 1,749,297 3,393,641 Net investment income from Real Estate Joint Ventures 1,713,422 2,219,389 Interest 1,432 203,538 Interest allocated from affiliated investment 66,976 - Expenses allocated from affiliated investment (6,251) - Total investment income $ 13,172,638 $ 10,680,750 Expenses: Investment advisory and administrative fees $ 1,698,162 $ 1,626,365 Distribution and servicing fees 920,417 868,426 Interest expense on Credit Facility 5,309,208 4,680,828 Interest expense on mortgage note 833,317 - Property operating expenses 1,407,972 - Miscellaneous 201,099 132,920 Total expenses $ 10,370,175 $ 7,308,539 Deduct  Reduction of investment advisory and administrative fees 473,150 444,565 Net expenses $ 9,897,025 $ 6,863,974 Net investment income $ 3,275,613 $ 3,816,776 (1) See Note 10. See notes to unaudited condensed consolidated financial statements 5 BELROSE CAPITAL FUND LLC Condensed Consolidated Statements of Operations (Unaudited) (Continued) Three Months Ended March 31, 2006 March 31, 2007 (Restated) Realized and Unrealized Gain (Loss) Net realized gain (loss)  Investment transactions and foreign currency transactions allocated from Belvedere Company (identified cost basis) $ 15,818,224 $14,095,366 Investment transactions in Partnership Preference Units (identified cost basis) 8,678 5,114 Investment transactions in Real Estate Joint Ventures (38,531) 3,399 Interest rate swap agreements 626,562 250,268 Net realized gain $ 16,414,933 $ 14,354,147 Change in unrealized appreciation (depreciation)  Investments and foreign currency allocated from Belvedere Company (identified cost basis) $(19,834,227) $ 57,036,177 Investments in Partnership Preference Units (identified cost basis) 355,058 (5,163,918) Investments in Real Estate Joint Ventures 2,008,099 7,873,619 Investment in Wholly Owned Property 2,804,710 - Interest rate swap agreements (1,239,273) 2,885,128 Net change in unrealized appreciation (depreciation) $(15,905,633) $ 62,631,006 Net realized and unrealized gain $ 509,300 $76,985,153 Net increase in net assets from operations $ 3,784,913 $ 80,801,929 See Note 10. Amounts represent net interest earned in connection with interest rate swap agreements (Note 7). See notes to unaudited condensed consolidated financial statements 6 BELROSE CAPITAL FUND LLC Condensed Consolidated Statements of Changes in Net Assets (Unaudited) Three Months Ended Year Ended March 31, 2007 December 31, 2006 Increase (Decrease) in Net Assets: From operations  Net investment income $3,275,613 $ 14,081,063 Net realized gain from investment transactions, foreign currency transactions and interest rate swap agreements 16,414,933 59,033,287 Net change in unrealized appreciation (depreciation) of investments, foreign currency and interest rate swap agreements (15,905,633) 174,054,432 Net increase in net assets from operations $3,784,913 $ 247,168,782 Transactions in Fund Shares  Net asset value of Fund Shares issued to Shareholders in payment of distributions declared $11,132,632 $8,759,998 Net asset value of Fund Shares redeemed (15,809,837) (88,914,290) Net decrease in net assets from Fund Share transactions $(4,677,205) $(80,154,292) Distributions  Distributions to Shareholders $(29,876,160) $ (20,577,745) Total distributions $(29,876,160) $ (20,577,745) Net increase (decrease) in net assets $(30,768,452) $ 146,436,745 Net assets: At beginning of period $ 1,899,447,145 $ 1,753,010,400 At end of period $1,868,678,693 $ 1,899,447,145 See notes to unaudited condensed consolidated financial statements 7 BELROSE CAPITAL FUND LLC Condensed Consolidated Statements of Cash Flows (Unaudited) Three Months Ended March 31, 2006 March 31, 2007 (Restated) Cash Flows From Operating Activities  Net increase in net assets from operations $3,784,913 $ 80,801,929 Adjustments to reconcile net increase in net assets from operationsto net cash flows provided by (used in) operating activities  Net investment income allocated from Belvedere Company (6,371,325) (4,864,182) Net investment income from Real Estate Joint Ventures (1,713,422) (2,219,389) Capital contributions to Real Estate Joint Venture (1,200,000) - Distributions of earnings from Real Estate Joint Ventures 1,136,280 263,694 Advances to Real Estate Joint Venture - 58,934,951 Interest received from advances to Real Estate Joint Venture 64,902 746,048 Increase in short-term investments - (6,153,653) Increase in affiliated investment (4,681,292) - (Increase) decrease in distributions and interest receivable 30 (607) Increase in interest receivable from affiliated investment (14,574) - Decrease in interest receivable for open swap agreements 40,454 68,131 Increase in other assets (65,002) (3,000) Increase (decrease) in payable to affiliate for investment advisory and administrative fees (388) 13,929 Increase (decrease) in payable to affiliate for distribution and servicing fees (11,724) 388 Increase in interest payable for open swap agreements 446,708 451,470 Increase (decrease) in accrued interest and other accrued expenses and liabilities (636,031) 75,016 Purchases of Partnership Preference Units (4,581) (10,186,559) Proceeds from sales of Partnership Preference Units 168,750 210,000 Improvements to Wholly Owned Property (16,767) - Net interest earned on interest rate swap agreements 626,562 250,268 Net realized gain from investment transactions, foreign currency transactions and interest rate swap agreements (16,414,933) (14,354,147) Net change in unrealized (appreciation) depreciation of investments, foreign currency and interest rate swap agreements 15,905,633 (62,631,006) Net cash flows provided by (used in) operating activities $ (8,955,807) $ 41,403,281 Cash Flows From Financing Activities  Proceeds from Credit Facility $58,000,000 $ - Repayments of Credit Facility (31,000,000) (28,000,000) Repayments of mortgage note (243,856) - Payments for Fund Shares redeemed (1,202,583) (1,386,259) Distributions paid to Shareholders (18,743,528) (11,817,747) Net cash flows provided by (used in) financing activities $6,810,033 $ (41,204,006) Net increase (decrease) in cash $ (2,145,774) $199,275 Cash at beginning of period $5,356,436 $ 1,738,271 Cash at end of period $ 3,210,662 $ 1,937,546 See notes to unaudited condensed consolidated financial statements 8 BELROSE CAPITAL FUND LLC Condensed Consolidated Statements of Cash Flows (Unaudited) (Continued) Three Months Ended March 31, 2006 March 31, 2007 (Restated) Supplemental Disclosure and Non-cash Operating and Financing Activities  Interest paid on loan  Credit Facility $5,199,032 $ 4,609,102 Interest paid on mortgage note $ 811,327 $- Interest received on swap agreements, net $ (1,113,724) $ (769,869) Reinvestment of distributions paid to Shareholders $ 11,132,632 $ 8,759,998 Market value of securities distributed in payment of redemptions $ 14,607,254 $21,929,649 (1) See Note 10. See notes to unaudited condensed consolidated financial statements 9 BELROSE CAPITAL FUND LLC Condensed Consolidated Financial Statements (Continued) Financial Highlights (Unaudited) Three Months Ended Year Ended March 31, 2007 December 31, 2006 Net asset value  Beginning of period $ 122.620 $ 108.300 Income (loss) from operations Net investment income $ 0.211 $ 0.885 Net realized and unrealized gain 0.029 14.715 Total income from operations $ 0.240 $ 15.600 Distributions Distributions to Shareholders $(1.930) $(1.280) Total distributions $ (1.280) Net asset value  End of period $ 120.930 $ 122.620 Total Return 0.19% 14.56% Ratios as a percentage of average net assets Expenses of Wholly Owned Property 0.48% 0.12% Belrose Capital Fund LLC Expenses Interest and other borrowing costs 1.14% 1.16% Investment advisory and administrative fees, distribution and servicing fees and other operating expenses 1.12% 1.13% Total expenses 2.74% 2.41% Net investment income 0.70% 0.78% Ratios as a percentage of average gross assets Expenses of Wholly Owned Property 0.36% 0.09% Belrose Capital Fund LLC Expenses Interest and other borrowing costs 0.85% 0.87% Investment advisory and administrative fees, distribution and servicing fees and other operating expenses 0.84% 0.84% Total expenses 2.05% 1.80% Net investment income 0.53% 0.58% Supplemental Data Net assets, end of period (000s omitted) $ 1,868,679 $ 1,899,447 Portfolio turnover of Tax-Managed Growth Portfolio 0% 1% (1) Calculated using average shares outstanding. (2) Returns are calculated by determining the percentage change in net asset value with all distributions reinvested. (3) Not annualized. (4) Represents expenses incurred by Belrose Realty Corporation's (Belrose Realty) Wholly Owned Property. (5) Includes the expenses of Belrose Capital Fund LLC (Belrose Capital) and Belrose Realty. Does not include expenses of Belrose Realty's Wholly Owned Property. (6) Ratio does not include net interest incurred or earned in connection with interest rate swap agreements. Had such amounts been included, ratio would have been higher or lower. (7) Includes Belrose Capital's share of Belvedere Capital Fund Company LLC's (Belvedere Company) allocated expenses, including those expenses allocated from Tax-Managed Growth Portfolio and Cash Management Portfolio. (8) Average gross assets means the average daily amount of the value of all assets of Belrose Capital (including Belrose Capital's interest in Belvedere Company and Belrose Capital's ratable share of the assets of its direct and indirect subsidiaries, Real Estate Joint Ventures and co-owned real property investments, if any), without reduction by any liabilities. (9) Annualized. (10) Excludes the value of portfolio securities contributed or distributed as a result of in-kind shareholder transactions. The total turnover rate of Tax-Managed Growth Portfolio including in-kind contributions and distributions was 0% and 7% for the three months ended March 31, 2007 and for the year ended December 31, 2006, respectively. (11) Amounts to less than 1%. See notes to unaudited condensed consolidated financial statements 10 BELROSE CAPITAL FUND LLC as of March 31, 2007 Notes to Condensed Consolidated Financial Statements (Unaudited) 1 Basis of Presentation The condensed consolidated interim financial statements of Belrose Capital Fund LLC (Belrose Capital) and its subsidiaries (collectively, the Fund) have been prepared, without audit, in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, certain information and footnote disclosures normally included in annual financial statements prepared in accordance with GAAP have been condensed or omitted as permitted by such rules and regulations. All adjustments, consisting of normal recurring adjustments, have been included. Management believes that the disclosures are adequate to present fairly the financial position, results of operations, cash flows and financial highlights as of the dates and for the periods presented. It is suggested that these interim financial statements be read in conjunction with the financial statements and the notes thereto included in the Funds latest annual report on Form 10-K. Results for interim periods are not necessarily indicative of those to be expected for the full fiscal year. The condensed consolidated statement of assets and liabilities at December 31, 2006 and the condensed consolidated statement of changes in net assets and the financial highlights for the year then ended have been derived from the December 31, 2006 audited financial statements but do not include all of the information and footnotes required by GAAP for complete financial statements as permitted by the instructions to Form 10-Q and Article 10 of Regulation S-X. 2 Recently Issued Accounting Pronouncements In February 2007, the Financial Accounting Standards Board (FASB) issued Statement of Financial Accounting Standards (SFAS) No. 159, The Fair Value Option for Financial Assets and Financial Liabilities - including an amendment of FASB Statement No. 115. SFAS No. 159 permits entities to elect to measure certain financial assets and liabilities at fair value. Unrealized gains and losses on items for which the fair value option has been elected will be reported in earnings at each subsequent reporting date. SFAS No. 159 is effective as of the beginning of the first fiscal year that begins after November 15, 2007. Management is currently evaluating the impact the adoption of SFAS No. 159 will have on the Funds financial statements. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements. SFAS No. 157 defines fair value, establishes a framework for measuring fair value in accordance with generally accepted accounting principles and expands disclosure about fair value measurements. SFAS No. 157 is effective for fiscal years beginning after November 15, 2007. Management is currently evaluating the impact the adoption of SFAS No. 157 will have on the Funds financial statement disclosures. In June 2006, the FASB issued FASB Interpretation No. 48 (FIN 48), Accounting for Uncertainty in Income Taxes  an interpretation of SFAS No. 109. FIN 48 clarifies the accounting for uncertainty in income taxes recognized in accordance with SFAS No. 109, Accounting for Income Taxes. FIN 48 is effective during the first required financial reporting period for fiscal years beginning after December 15, 2006. Management adopted the provisions of FIN 48 on March 30, 2007, as required. The adoption of FIN 48 did not have a material effect on the net asset value, financial condition or results of operations of the Fund. In accordance with the requirements of FIN 48, the Fund evaluated all tax years still subject to potential audit under state and federal income tax law in reaching its accounting conclusions. 11 The Funds policy is to recognize interest expense and penalties related to uncertain tax positions, if any, as tax expense when incurred, which is included in miscellaneous expenses on the consolidated financial statements. The Fund is a partnership and does not incur income tax liability, and the shareholders and partners thereof are individually responsible for taxes on items of partnership income, gain, loss and deduction. The controlled subsidiary of the Fund has qualified and intends to qualify as a real estate investment trust (REIT) and intends to distribute at least 100% of its taxable income to the Fund. As a result of its REIT status, the Funds controlled subsidiary is able to claim a dividends paid deduction on its tax return to deduct the full amount of common and preferred dividends paid to stockholders when computing its annual federal taxable income, which results in the controlled subsidiarys taxable income being passed through to the Fund. 3 Estate Freeze Shareholders in Belrose Capital are entitled to restructure their Fund Shares under what is termed an Estate Freeze Election. Under this election, Fund Shares are divided into Preferred Shares and Common Shares. Preferred Shares have a preferential right over the corresponding Common Shares equal to (i) 95% of the original capital contribution made in respect of the undivided Shares from which the Preferred Shares and Common Shares were derived, plus (ii) an annuity priority return equal to 7.75% of the Preferred Shares preferential interest in the original capital contribution of the undivided Fund Shares. The associated Common Shares are entitled to the remaining 5% of the original capital contribution in respect of the undivided Shares, plus any returns thereon in excess of the fixed annual priority of the Preferred Shares. The existence of restructured Fund Shares does not adversely affect Shareholders who do not make an election nor do the restructured Fund Shares have preferential rights to Fund Shares that have not been restructured. Shareholders who divide Fund Shares under this election sacrifice certain rights and privileges that they would otherwise have with respect to the Fund Shares so divided, including redemption rights and voting and consent rights. Upon the twentieth anniversary of the issuance of the associated undivided Fund Shares to the original holders thereof, Preferred and Common Shares will automatically convert into full and fractional undivided Fund Shares. The allocation of Belrose Capitals net asset value per Share of $120.93 and $122.62 as of March 31, 2007 and December 31, 2006, respectively, between Preferred and Common shares that have been restructured is as follows: Per Share Value at March 31, 2007 December 31, 2006 Date of Contribution Preferred Shares Common Shares Preferred Shares Common Shares February 19, 2003 $ 87.18 $ 33.75 $ 87.77 $ 34.85 4 Investment Transactions The following table summarizes the Funds investment transactions, other than short-term obligations, for the three months ended March 31, 2007 and 2006: Three Months Ended Investment Transactions March 31, 2007 March 31, 2006 Decreases in investment in Belvedere Capital Fund Company LLC $14,607,254 $ 21,929,649 Purchases of Partnership Preference Units $ 4,581 $ 10,186,559 Sales of Partnership Preference Units $ 168,750 $210,000 (1) Purchases of Partnership Preference Units for the three months ended March 31, 2007 and 2006 represent Partnership Preference Units purchased from real estate investment affiliates of other investment funds advised by Boston Management and Research. 12 5 Indirect Investment in the Portfolio The following table summarizes the Funds investment in Tax-Managed Growth Portfolio (the Portfolio) through Belvedere Capital Fund Company LLC (Belvedere Company) for the three months ended March 31, 2007 and 2006, including allocations of income, expenses and net realized and unrealized gains (losses) for the periods then ended: Three Months Ended March 31, 2007 March 31, 2006 Belvedere Companys interest in the Portfolio $ 14,582,219,042 $ 13,881,079,382 The Funds investment in Belvedere Company $ 1,922,317,729 $ 1,837,715,170 Income allocated to Belvedere Company from the Portfolio $ 70,744,130 $ 56,325,424 Income allocated to the Fund from Belvedere Company $ 9,258,952 $ 7,545,047 Expenses allocated to Belvedere Company from the Portfolio $ 16,470,855 $ 14,901,069 Expenses allocated to the Fund from Belvedere Company $ 2,887,627 $ 2,680,865 Net realized gain from investment transactions and foreign currency transactions allocated to Belvedere Company from the Portfolio $ 122,914,854 $105,065,849 Net realized gain from investment transactions and foreign currency transactions allocated to the Fund from Belvedere Company $ 15,818,224 $ 14,095,366 Net change in unrealized appreciation (depreciation) of investments and foreign currency allocated to Belvedere Company from the Portfolio $(150,839,988) $ 425,670,187 Net change in unrealized appreciation (depreciation) of investments and foreign currency allocated to the Fund from Belvedere Company $ (19,834,227) $ 57,036,177 (1) As of March 31, 2007 and 2006, the value of Belvedere Companys interest in the Portfolio represents 73.3% and 71.4% of the Portfolios net assets, respectively. (2) As of March 31, 2007 and 2006, the Funds investment in Belvedere Company represents 13.2% of Belvedere Companys net assets. (3) Expenses allocated to the Fund from Belvedere Company include: Three Months Ended March 31, 2007 March 31, 2006 Expenses allocated from the Portfolio $ 2,153,231 $1,992,337 Servicing fees $ 718,828 $ 672,636 Operating expenses $ 15,568 $ 15,892 A summary of the Portfolios Statement of Assets and Liabilities at March 31, 2007, December 31, 2006 and March 31, 2006 and its operations for the three months ended March 31, 2007, for the year ended December 31, 2006 and for the three months ended March 31, 2006 follows: March 31, 2007 December 31, 2006 March 31, 2006 Investments, at value $ 19,937,460,086 $ 20,355,992,040 $ 19,489,204,023 Other assets 37,893,469 39,293,430 82,793,817 Total assets $ 19,975,353,555 $ 20,395,285,470 $19,571,997,840 Collateral for securities loaned $ 73,078,289 $- $ 96,708,244 Demand note payable - - 16,300,000 Management fee payable 7,081,409 7,278,009 6,942,089 Other liabilities 702,785 715,214 320,675 Total liabilities $ 80,862,483 $7,993,223 $120,271,008 Net assets $ 19,894,491,072 $20,387,292,247 $ 19,451,726,832 13 March 31, 2007 December 31, 2006 March 31, 2006 Dividends and interest $ 96,544,634 $ 355,816,931 $ 79,789,760 Investment adviser fee $ 21,767,375 $ 83,323,602 $ 20,700,926 Other expenses 714,355 2,966,211 370,255 Total expense reductions (89) (99) - Net expenses $ 22,481,641 $ 86,289,714 $ 21,071,181 Net investment income $ 74,062,993 $ 269,527,217 $ 58,718,579 Net realized gain from investment transactions and foreign currency transactions 189,585,596 644,738,498 444,361,395 Net change in unrealized appreciation (depreciation) of investments and foreign currency (228,797,508) 1,577,971,043 563,623,384 Net increase in net assets from operations $ 34,851,081 $2,492,236,758 $1,066,703,358 6 Investments in Real Estate Joint Ventures At March 31, 2007 and December 31, 2006, Belrose Realty Corporation (Belrose Realty) held investments in two real estate joint ventures (Real Estate Joint Ventures), Deerfield Property Trust (Deerfield) and Katahdin Property Trust, LLC (Katahdin). Belrose Realty held a majority economic interest of 85.1% and 83.9% in Deerfield and 70.0% and 70.4% in Katahdin as of March 31, 2007 and December 31, 2006, respectively. Deerfield owns investments in industrial distribution properties. Katahdin owns investments in multifamily residential properties. Condensed summary financial data of the Real Estate Joint Ventures is presented below. The investment in real estate is presented at estimated fair value. March 31, 2007 December 31, 2006 Assets: Investment in real estate $428,340,580 $ 425,726,033 Other assets 10,445,258 9,606,679 Total assets $ 438,785,838 $ 435,332,712 Liabilities and Shareholders Equity: Mortgage notes payable $ 244,068,419 $ 244,470,903 Other liabilities 5,425,413 6,656,555 Total liabilities $ 249,493,832 $ 251,127,458 Shareholders equity $ 189,292,006 $ 184,205,254 Total liabilities and shareholders equity $ 438,785,838 $ 435,332,712 (1) The estimated fair value of the mortgage notes payable is approximately $250,700,000 and $251,000,000 as of March 31, 2007 and December 31, 2006, respectively. The mortgage notes payable generally cannot be prepaid or otherwise disposed of without incurring a substantial prepayment penalty unless the rental property financed by the mortgage notes payable is sold. Management generally has no current plans to prepay or otherwise dispose of the mortgage notes payable without the sale of the related rental property prior to the maturity date. The fair value of the mortgage notes is based on estimates using discounted cash flow analysis and currently prevailing interest rates. 14 Three Months Ended March 31, 2007 March 31, 2006 Revenues $ 10,529,484 $ 10,618,921 Expenses 8,243,818 8,373,730 Income before realized and unrealized gain (loss) $ 2,285,666 $ 2,245,191 Realized gain (loss) (50,771) 4,855 Change in net unrealized appreciation (depreciation) 2,071,604 10,141,679 Net income $ 4,306,499 $ 12,391,725 7 Interest Rate Swap Agreements Belrose Capital has entered into interest rate swap agreements with Merrill Lynch Capital Services, Inc. to fix the cost of a substantial portion of its borrowings under the Credit Facility and to mitigate in part the impact of interest rate changes on Belrose Capitals net asset value. Under such agreements, Belrose Capital has agreed to make periodic payments at fixed rates in exchange for payments at floating rates. The notional or contractual amounts of these instruments may not necessarily represent the amounts potentially subject to risk. The measurement of the risks associated with these investments is meaningful only when considered in conjunction with all related assets, liabilities and agreements. Interest rate swap agreements in place at March 31, 2007 and December 31, 2006 are listed below. Notional Initial Amount Optional Final Unrealized Appreciation at Effective (000s Fixed Floating Termination Termination March 31, December 31, Date omitted) Rate Rate Date Date 2007 2006 10/03 $ 31,588 4.180% LIBOR + 0.30% 7/09 6/10 $ 952,960 $ 1,160,202 10/03 37,943 4.160% LIBOR + 0.30% 11/09 6/10 1,145,383 1,396,074 10/03 83,307 4.045% LIBOR + 0.30% - 6/10 2,721,927 3,291,836 06/04 40,000 4.875% 3 mo. LIBOR + 0.00% - 6/12 227,415 438,846 $ 5,047,685 $ 6,286,958 8 Debt Credit Facility  On January 18, 2007, Belrose Capital amended its credit arrangement with Merrill Lynch Mortgage Capital, Inc. to decrease the amount of the revolving loan facility by $45,000,000 to an aggregate amount available for borrowing of $197,000,000. Borrowings under this credit arrangement accrue interest at a rate of one-month LIBOR plus 0.38% per annum. A commitment fee of 0.10% per annum is paid on the unused commitment amount. As of March 31, 2007, outstanding borrowings under this credit arrangement totaled $117,000,000. There were no changes to the terms of Belrose Capitals credit arrangement with Dresdner Kleinwort Holdings I, Inc. during the three months ended March 31, 2007. As of March 31, 2007, outstanding borrowings under this credit arrangement totaled $266,500,000. 9 Segment Information Belrose Capital pursues its investment objective primarily by investing indirectly in the Portfolio through Belvedere Company. The Portfolio is a diversified investment company that emphasizes investments in common stocks of domestic and foreign growth companies that are considered by its investment adviser to be high in quality and attractive in their long-term investment prospects. The Funds revenue includes the Funds pro rata share of Belvedere Companys net investment income. Separate from its investment in Belvedere Company, Belrose Capital invests in real estate assets through its subsidiary, Belrose Realty. 15 Belrose Realty invests directly and indirectly in Partnership Preference Units, investments in Real Estate Joint Ventures (Note 6) and wholly owned real property (Wholly Owned Property) through its subsidiary, Bel Marlborough Campus, LLC. The Funds revenues from the real estate assets primarily consist of rental income from Wholly Owned Property, distribution income from Partnership Preference Units and net investment income from the Real Estate Joint Ventures. Belrose Capital evaluates performance of the reportable segments based on the net increase (decrease) in net assets from operations of the respective segment, which includes net investment income (loss), net realized gain (loss) and the net change in unrealized appreciation (depreciation). The Funds Credit Facility borrowings and related interest expense are centrally managed by the Fund. A portion of the Credit Facility borrowings and related interest expense have been allocated to the real estate segment for presentation purposes herein. Credit Facility borrowings allocated to the real estate segment primarily consist of net amounts borrowed to purchase the Funds interest in real estate investments. The Funds interest rate swap agreement balances are presented as part of the real estate segment. The accounting policies of the reportable segments are the same as those for Belrose Capital on a consolidated basis. No reportable segments have been aggregated. Reportable information by segment is as follows: Three Months Ended March 31, 2007 March 31, 2006 Investment income The Portfolio* $ 6,371,325 $ 4,864,182 Real Estate 6,739,265 5,613,030 Unallocated 62,048 203,538 Total investment income $ 13,172,638 $ 10,680,750 Net increase (decrease) in net assets from operations The Portfolio* $ 1,985,623 $ 75,596,012 Real Estate 4,340,797 7,056,414 Unallocated (2,541,507) (1,850,497) Net increase in net assets from operations $ 3,784,913 March 31, 2007 December 31, 2006 Net assets The Portfolio* $1,922,199,277 $ 1,934,444,234 Real Estate 54,274,769 51,020,601 Unallocated (107,795,353) (86,017,690) Net Assets $ 1,868,678,693 $ 1,899,447,145 * Belrose Capital invests indirectly in the Portfolio through Belvedere Company. (1) Unallocated amounts pertain to the overall operation of Belrose Capital and do not pertain to either segment. Included in this amounts are distribution and servicing fees and unallocated Credit Facility interest expense as follows: Three Months Ended March 31, 2007 March 31, 2006 Distribution and servicing fees $ 920,417 $ 868,426 Credit Facility interest expense $ 1,592,762 $ 1,123,399 16 (2) Amount includes unallocated liabilities, net of unallocated assets. Unallocated liabilities primarily consist of outstanding unallocated Credit Facility borrowings. Such borrowings are used to finance ongoing operations of the Fund and are not allocable to reportable segments. As of March 31, 2007 and December 31, 2006, such borrowings totaled $114,851,778 and $90,593,015, respectively. Unallocated assets represent direct cash and short-term investments held by the Fund, including the Funds investment in Cash Management Portfolio. As of March 31, 2007 and December 31, 2006, such amounts totaled $7,904,862 and $5,529,094, respectively. 10 Restatement In prior years condensed consolidated financial statements, Belrose Capital had consolidated Real Estate Joint Ventures in which Belrose Realty held a majority economic interest. After the issuance of the March 31, 2006 condensed consolidated financial statements, but prior to the issuance of its December 31, 2006 financial statements, Belrose Capital determined that such investments should not have been consolidated because Belrose Realty did not have voting rights sufficient to control significant decisions relating to the Real Estate Joint Ventures without the consent of the Real Estate Joint Venture partners and therefore the Real Estate Joint Venture investments should have been accounted for using the equity method. Accordingly, the Fund has restated its interim condensed consolidated statement of operations and condensed consolidated statement of cash flows for the quarter ended March 31, 2006 to conform to the accounting treatment used at December 31, 2006. The effect of deconsolidation on the Funds financial statements is to eliminate the presentation of the minority shareholders interest in the Real Estate Joint Venture investment and to present the Funds net investment in the Real Estate Joint Venture using the equity method. Using the equity method, the Fund reports its share of the current periods Real Estate Joint Venture net investment income, realized gains (losses), if any, and unrealized appreciation (depreciation) in the condensed consolidated statement of operations. Additionally, certain amounts in the March 31, 2006 condensed consolidated financial statements were also restated to correct the allocation of realized gain (loss) from Belvedere Company. This change resulted in a decrease to net realized gain (loss) and an increase in the net change in unrealized appreciation (depreciation) within the interim condensed consolidated statement of operations and condensed consolidated statement of cash flows for the quarter ended March 31, 2006. The restatement of March 31, 2006 balances has had no effect on the Funds previously stated net asset value per share, net assets, net investment income, net increase in net assets from operations or total return. Amounts restated in the Funds previously reported condensed consolidated financial statements for the quarter ended March 31, 2006 are as follows: Three Months Ended March 31, 2006 Condensed Consolidated Statement of Operations (Unaudited) Previously Reported Restated Rental income $ 10,520,142 $  Net investment income from Real Estate Joint Ventures  2,219,389 Interest 302,317 203,538 Total investment income $ 19,080,282 $ 10,680,750 Property management and administrative fees $ 454,807 $  Interest expense on mortgage notes 3,996,453  Property and maintenance expenses 1,816,578  Property taxes and insurance 1,529,567  Miscellaneous 207,508 132,920 Total expenses $ 15,180,532 $ 7,308,539 Net expenses $ 14,735,967 $ 6,863,974 Net investment income before minority interests in net income of controlled subsidiaries $ 4,344,315 $  Minority interests in net income of controlled subsidiaries (527,539)  17 Three Months Ended March 31, 2006 Condensed Consolidated Statement of Operations (Unaudited) Previously Reported Restated Net realized gain (loss) Investment transactions, securities sold short and foreign currency transactions allocated from Belvedere Company (identified cost basis) $ 15,854,389 $ 14,095,366 Net realized gain $ 16,113,170 $ 14,354,147 Change in unrealized appreciation (depreciation) Investments, securities sold short and foreign currency allocated from Belvedere Company (identified cost basis) $ 55,277,154 $ 57,036,177 Net change in unrealized appreciation (depreciation) $ 60,871,983 $ 62,631,006 Three Months Ended March 31, 2006 Condensed Consolidated Statement of Cash Flows (Unaudited) Previously Reported Restated Net investment income from Real Estate Joint Ventures $  $ (2,219,389) Distributions of earnings from Real Estate Joint Ventures  263,694 Advances to Real Estate Joint Venture  58,934,951 Interest received from advances to Real Estate Joint Venture  746,048 Decrease in escrow deposits 27,548,595  (Increase) decrease in other assets 632,651 (3,000) Increase (decrease) in security deposits, accrued interest and accrued other expenses and liabilities (735,930) 75,016 Decrease in accrued property taxes (147,147)  Proceeds from sale of other real estate 4,855  Improvements to rental property (1,365,514)  Minority interests in net income of controlled subsidiaries 527,539  Net realized gain from investment transactions, securities sold short, foreign currency transactions and interest rate swap agreements (16,113,170) (14,354,147) Net change in unrealized (appreciation) depreciation of investments, securities sold short, foreign currency and interest rate swap agreements (60,871,983) (62,631,006) Net cash flows provided by operating activities $ 10,071,010 $ 41,403,281 Proceeds from mortgage notes $ 6,538,000 $  Repayment of note payable to minority shareholder (19,644,984)  Net cash flows used in financing activities $ (54,310,990) $ (41,204,006) Net increase (decrease) in cash $ (44,239,980) $ 199,275 Cash at beginning of period $ 51,271,803 $ 1,738,271 Cash at end of period $ 7,031,823 $ 1,937,546 Supplemental Disclosure and Non-cash Operating and Financing Activities Interest paid on mortgage notes $4,022,217 $  18 Item 2. Managements Discussion and Analysis of Financial Condition and Results of Operations (MD&A). The information in this report contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 as amended, and Section 21E of the Securities Exchange Act of 1934, as amended (the 1934 Act). Forward-looking statements typically are identified by use of terms such as may, will, should, might, expect, anticipate, estimate, and similar words, although some forward-looking statements are expressed differently. The actual results of Belrose Capital Fund LLC (the Fund) could differ materially from those contained in the forward-looking statements due to a number of factors. The Fund undertakes no obligation to update publicly any forward-looking statements, whether as a result of new information, future events, or otherwise, except as required by applicable law. Factors that could affect the Funds performance include a decline in the U.S. stock markets or in general economic conditions, adverse developments affecting the real estate industry, or fluctuations in interest rates. The following discussion should be read in conjunction with the Funds unaudited condensed consolidated financial statements and related notes in Item 1 above. The MD&A gives effect to the restatement for the three months ended March 31, 2006 as discussed in Note 10 to the condensed consolidated financial statements. MD&A for the Quarter Ended March 31, 2007 Compared to the Quarter Ended March 31, 2006. Performance of the Fund. (1) The Funds investment objective is to achieve long-term, after-tax returns for shareholders. Eaton Vance Management (Eaton Vance), as the Funds manager, measures the Funds success in achieving its objective based on the investment returns of the Fund, using the S&P 500 Index as the Funds primary performance benchmark. The S&P 500 Index is a broad-based, unmanaged index of common stocks commonly used as a measure of U.S. stock market performance. Eaton Vances primary focus in pursuing total return is on the Funds common stock portfolio, which consists of its indirect interest in Tax-Managed Growth Portfolio (the Portfolio). The Fund invests in the Portfolio through its interest in Belvedere Capital Fund Company LLC (Belvedere Company). The Funds performance will differ from that of the Portfolio primarily due to its investments outside the Portfolio. In measuring the performance of the Funds real estate investments, Eaton Vance considers whether, through current returns and changes in valuation, the real estate investments achieve returns that over the long-term exceed the cost of the borrowings incurred to acquire such investments and thereby add to Fund returns. The Fund has entered into interest rate swap agreements to fix the cost of a substantial portion of its borrowings under the Credit Facility (described under  Liquidity and Capital Resources  below) and to mitigate in part the impact of interest rate changes on the Funds net asset value. The Funds total return was 0.19% for the quarter ended March 31, 2007. This return reflects a decrease in the Funds net asset value per share from $122.62 to $120.93 and a distribution of $1.93 per share during the period. The total return of the S&P 500 Index was 0.64% over the same period. Last year, the Fund had a total return of 4.67% for the quarter ended March 31, 2006. This return reflected an increase in the Funds net asset value per share from $108.30 to $112.03 and a distribution of $1.28 per share during the period. The S&P 500 Index had a total return of 4.21% over the same period. Performance of the Portfolio. For the quarter ended March 31, 2007, the Portfolios total return was 0.14%, lagging the S&P 500 Index return of 0.64% over the same period. For comparison, during the first quarter of 2006, the Portfolio posted a total return of 4.34% . Equity investors experienced a tumultuous first quarter of 2007 as evidenced by seesaw global equity market activity and double-digit increase in the Chicago Board Options Exchange Volatility Index. Domestic investors wrestled with numerous concerns including: continued geopolitical unrest, a housing slowdown leading to sub-prime mortgage woes and fears of rising inflation. Notwithstanding some troubling macroeconomic data, the U.S. economy remained resilient during the quarter and the Federal Reserve left short-term rates on hold. On average during the course of the quarter, mid-cap and small-cap stocks continued to lead their larger-cap counterparts. A shift in style trend, however, emerged within the small-cap universe, as the growth style took the lead over the value style. The broad market, as represented by the S&P 500 Index, finished the quarter in positive territory; its seventh gain in the last eight quarters. (1) Past performance is no guarantee of future results. Investment return and principal value will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Total returns are historical and are calculated by determining the percentage change in net asset value with all distributions reinvested. The Portfolios total return for the period reflects the total return of another fund that invests in the Portfolio adjusted for non-Portfolio expenses of that fund. Performance is for the stated time period only and is not annualized; due to market volatility, the Funds current performance may be lower or higher. The performance of the Fund and the Portfolio is compared to that of their benchmark, the S&P 500 Index. It is not possible to invest directly in an Index. 19 During the first quarter of 2007 the utilities, materials and telecommunications sectors were the best performing sectors of the S&P 500 Index, while the financials and information technology sectors underperformed the S&P 500 Index. Market leading industries during the first quarter included: construction materials, personal products and independent power producers. In contrast, thrift and mortgage finance, household durables and biotechnology industries realized weaker returns. During the quarter ended March 31, 2007, the Portfolio remained overweight in the industrials, consumer staples and discretionary sectors, while continuing to underweight the technology, utilities and telecommunications sectors. The Portfolios relatively weaker performance versus the S&P 500 Index during the quarter was primarily the result of its underweight of the strong performing, high dividend-yielding sectors, such as utilities and telecommunications, as well as its underweight of the materials sector. The Portfolio emphasizes common stocks of growth companies and thus remains underweight in high-dividend yielding sectors which, on average, offer more income than earnings growth potential. Additionally, although the overweight of the energy sector remained positive, stock selection within the oil and gas integrated industry was disappointing. During the first quarter of 2007, the Portfolio benefited from its emphasis of the strong-performing industrials and consumer staples sectors and relatively stronger investment selection within asset managers, textile apparel and food products industries versus the S&P 500 Index. The Portfolios long-term underweight of the information technology sector was also beneficial, particularly within communication equipment and semiconductor industries. Performance of Real Estate Investments. The Funds real estate investments are held through Belrose Realty Corporation (Belrose Realty). As of March 31, 2007, real estate investments included investments in:two real estate joint ventures (Real Estate Joint Ventures), Deerfield Property Trust (Deerfield) and Katahdin Property Trust, LLC (Katahdin) that are majority owned by Belrose Realty;a wholly owned real property (Wholly Owned Property) consisting of an office campus held by Bel Marlborough Campus, LLC (Bel Marlborough); anda portfolio of income-producing preferred equity interests in real estate operating partnerships that generally are affiliated with and controlled by real estate investment trusts (REITs) that are publicly traded (Partnership Preference Units). Deerfield owns industrial distribution properties and Katahdin owns multifamily properties. During the quarter ended March 31, 2007, Belrose Realty acquired interests in additional Partnership Preference Units for approximately $10.2 million (representing acquisitions from real estate investment affiliates of other investment funds advised by Boston Management and Research (Boston Management)). During the quarter ended March 31, 2007, the Funds net investment income from real estate investments was approximately $4.5 million compared to approximately $5.6 million for the quarter ended March 31, 2006, a decrease of $1.1 million or 20%. The decrease was principally due to lower distributions from investments in Partnership Preference Units due to lower average holdings of Partnership Preference Units during the quarter and a decrease in the net investment income of Deerfield, partially offset by the acquisition of Bel Marlborough in September 2006. During the quarter ended March 31, 2006, the Funds net investment income from real estate investments increased due to higher distributions from investments in Partnership Preference Units due to more Partnership Preference Units held on average during the quarter and an increase in the net investment income of the Real Estate Joint Ventures. The estimated fair value of the Funds real estate investments was approximately $379.3 million at March 31, 2007 compared to approximately $372.6 million at December 31, 2006, a net increase of $6.7 million or 2%. This net increase was principally due to modest increases in the estimated fair value of Belrose Realtys investments in the Real Estate Joint Ventures and Bel Marlborough. The Funds investments in real properties continue to achieve modest but satisfactory returns, benefiting from earnings in the expected range and cap rates and discount rates which reflect the continued robust investor demand for institutional-grade real estate. The estimated fair values for Partnership Preference Units remained relatively unchanged with no significant movements in interest rates and credit spreads from December 31, 2006. During the quarter ended March 31, 2007, the Fund saw net unrealized appreciation of the estimated fair value of its real estate investments of approximately $5.2 million compared to net unrealized appreciation of approximately $2.7 million during the quarter ended March 31, 2006. Net unrealized appreciation of approximately $5.2 million consisted primarily of approximately $2.8 million of net unrealized appreciation in the value of Bel Marlborough, $2.0 million of net unrealized appreciation in the value of Real Estate Joint Venture investments and $0.4 million of net unrealized appreciation in the value of the Partnership Preference Units. Performance of Interest Rate Swap Agreements. For the quarter ended March 31, 2007, net realized and unrealized losses on the Funds interest rate swap agreements totaled approximately $0.6 million, compared to net realized and unrealized 20 gains of $3.1 million for the quarter ended March 31, 2006. Net realized and unrealized losses on swap agreements for the quarter ended March 31, 2007 consisted of $1.2 million of net unrealized losses due to changes in swap agreement valuations, partially offset by $0.6 million of periodic net payments received pursuant to outstanding swap agreements (and classified as net realized gains on interest rate swap agreements in the Funds consolidated financial statements). Net realized and unrealized gains on swap agreements for the quarter ended March 31, 2006 consisted of $2.9 million of net unrealized gains due to changes in swap agreement valuations and $0.2 million of periodic net payments received pursuant to outstanding swap agreements. The negative contribution to Fund performance for the quarter ending March 31, 2007 from changes in swap agreement valuation was attributable to a decrease in the remaining term of the agreements and a modest decrease in swap rates during the period. The positive contribution to Fund performance for the quarter ending March 31, 2006 from changes in swap agreement valuations was attributable to an increase in swap rates during the period. Liquidity and Capital Resources. Outstanding Borrowings. The Fund has entered into credit arrangements with Dresdner Kleinwort Holdings I, Inc. and Merrill Lynch Mortgage Capital, Inc. (MLMC) (collectively, the Credit Facility) primarily to finance the Funds real estate investments and to satisfy the liquidity needs of the Fund. The Fund will continue to use the Credit Facility for such purposes in the future. In the future, the Fund may increase the size of the Credit Facility (subject to lender consent) and the amount of outstanding borrowings thereunder. As of March 31, 2007, the Fund had outstanding borrowings of $383.5 million and unused loan commitments of $80.0 million under the Credit Facility. On January 18, 2007, the Fund amended its credit agreement with MLMC to decrease the amount available thereunder by $45.0 million to an aggregate amount available for borrowing of $197.0 million. On May 9, 2007, the Fund further amended its credit agreement with MLMC to decrease the amount available thereunder by $25.0 million to an aggregate principal amount available for borrowing of $172.0 million. The Fund has entered into interest rate swap agreements with respect to a substantial portion of its borrowings under the Credit Facility. Pursuant to these agreements, the Fund makes periodic payments to the counterparty at predetermined fixed rates in exchange for floating-rate payments that fluctuate with one-month and three-month LIBOR. During the terms of the outstanding interest rate swap agreements, changes in the underlying values of the agreements are recorded as unrealized appreciation or depreciation. As of March 31, 2007, the accumulated unrealized appreciation related to the interest rate swap agreements was approximately $5.0 million. As of December 31, 2006, the accumulated unrealized appreciation related to the interest rate swap agreements was approximately $6.3 million. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Interest Rate Risk. The Funds primary exposure to interest rate risk arises from its real estate investments that are financed by the Fund with floating rate borrowings under the Credit Facility and by fixed-rate mortgage debt obligations of Bel Marlborough. Partnership Preference Units are fixed rate instruments whose values will generally decrease when interest rates rise and increase when interest rates fall. The interest rates on borrowings under the Credit Facility are reset at regular intervals based on one-month and three-month LIBOR. The Fund has entered into interest rate swap agreements to fix the cost of a substantial portion of its borrowings under the Credit Facility and to mitigate in part the impact of interest rate changes on the Funds net asset value. Under the terms of the interest rate swap agreements, the Fund makes cash payments at fixed rates in exchange for floating rate payments that fluctuate with one-month and three-month LIBOR. The Funds interest rate swap agreements will generally increase in value when interest rates rise and decrease in value when interest rates fall. In the future, the Fund may use other interest rate hedging arrangements (such as caps, floors and collars) to fix or limit borrowing costs. The use of interest rate hedging arrangements is a specialized activity that can expose the Fund to significant loss. The following table summarizes the contractual maturities and weighted-average interest rates associated with the Funds significant non-trading financial instruments. The Fund has no market risk sensitive instruments held for trading purposes. This information should be read in conjunction with Notes 7 and 8 to the Funds unaudited condensed consolidated financial statements in Item 1 above. 21 Interest Rate Sensitivity Cost, Principal (Notional) Amount by Contractual Maturity and Callable Date for the Twelve Months Ended March 31,* Estimated Fair Value as of March 31, 2008 2009 2010 2011 2012 Thereafter Total 2007 Rate sensitive liabilities: Long-term debt: Fixed-rate mortgages $952,791 $1,013,250 $1,068,062 $1,125,839 $1,178,454 $56,818,977 $62,157,373 $61,700,000 Average interest rate 5.21% 5.21% 5.21% 5.21% 5.21% 5.21% 5.21% Variable-rate Credit Facility $383,500,000 $383,500,000 $383,500,000 Average interest rate 5.64% 5.64% Rate sensitive derivative financial instruments: Pay fixed/receive variable interest rate swap agreements $152,838,000 $40,000,000 $192,838,000 $5,047,685 Average pay rate 4.10% 4.88% 4.26% Average receive rate 5.62% 5.35% 5.56% Rate sensitive investments: Fixed-rate Partnership Preference Units: Colonial Realty Limited Partnership, 7.25% Series B Cumulative Redeemable Perpetual Preferred Units, Callable 8/24/09, Current Yield: 7.39% $19,419,240 $19,419,240 $19,624,000 Essex Portfolio, L.P., 7.875% Series B Cumulative Redeemable Preferred Units, Callable 12/31/09, Current Yield: 7.78% $26,643,900 $26,643,900 $26,584,268 Essex Portfolio, L.P., 7.875% Series D Cumulative Redeemable Preferred Units, Callable 7/28/10, Current Yield: 7.71% $12,642,150 $12,642,150 $12,761,650 22 Estimated Fair Value as of March 31, 2008 2009 2010 2011 2012 Thereafter Total 2007 MHC Operating Limited Partnership, 8.0625% Series D Cumulative Redeemable Perpetual Preference Units, Callable 3/24/10, Current Yield: 8.11% $25,186,560 $25,186,560 $24,850,000 PSA Institutional Partners, L.P., 6.4% Series NN Cumulative Redeemable Perpetual Preferred Units, Callable 3/17/10, Current Yield: 6.98% $7,189,950 $7,189,950 $6,879,000 Vornado Realty L.P., 6.75% Series D-14 Cumulative Redeemable Preferred Units, Callable 9/9/10, Current Yield: 6.87% $9,145,145 $9,145,145 $9,825,952 * The amounts listed reflect the Funds positions as of March 31, 2007. The Funds current positions may differ. (1) Belrose Realtys interest in these Partnership Preference Units is held through Belvorn Holdings LLC. Item 4. Controls and Procedures. Fund Governance. As the Funds manager, the complete and entire management, control and operation of the Fund are vested in Eaton Vance. The Funds Chief Executive Officer and Chief Financial Officer intend to report to the Board of Directors of Eaton Vance, Inc. (the sole trustee of Eaton Vance) any significant deficiency in the design or operation of internal control over financial reporting which could adversely affect the Funds ability to record, process, summarize and report financial data, and any fraud, whether or not material, that involves management or other employees who have a significant role in the Funds internal control over financial reporting. Disclosure Controls and Procedures. Eaton Vance, as the Funds manager, evaluated the effectiveness of the Funds disclosure controls and procedures (as defined by Rule 13a-15(e) of the 1934 Act) as of the end of the period covered by this report, with the participation of the Funds Chief Executive Officer and Chief Financial Officer. The Funds disclosure controls and procedures are the controls and other procedures that the Fund designed to ensure that it records, processes, summarizes and reports in a timely manner the information that the Fund must disclose in reports that it files or submits to the Securities and Exchange Commission. Based on that evaluation, the Funds Chief Executive Officer and Chief Financial Officer concluded that, as of March 31, 2007, the Funds disclosure controls and procedures were effective. Internal Control Over Financial Reporting. There were no changes in the Funds internal control over financial reporting that occurred during the quarter ended March 31, 2007 that have materially affected or are reasonably likely to materially affect the Funds internal control over financial reporting. 23 PART II. OTHER INFORMATION Item 1. Legal Proceedings. Although in the ordinary course of business the Fund and its directly and indirectly controlled subsidiaries may become involved in legal proceedings, the Fund is not aware of any material pending legal proceedings to which they are subject. Item 1A. Risk Factors. There have been no material changes from risk factors as previously disclosed in the Funds Form 10-K for the year ended December 31, 2006 in response to Item 1A to Part 1 of Form 10-K. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. As described in the Funds Annual Report on Form 10-K for the year ended December 31, 2006, shares of the Fund may be redeemed on any business day. The redemption price will be based on the net asset value next computed after receipt by the Fund of a written redemption request from a Shareholder, including a proper form of signature guarantee and such other documentation the Fund and the transfer agent may then require. The Fund may, at its discretion, accept redemption requests submitted by facsimile transmission. Once accepted, a redemption request may not be revoked without the consent of the Fund. Settlement of redemptions will ordinarily occur within five business days of receipt by the Funds transfer agent of the original redemption request in good order, and (if applicable) promptly following registration and processing of stock certificates by the transfer agent of the issuer of the distributed securities. The right to redeem is available to all Shareholders and all outstanding Fund Shares are eligible for redemption (except for shares subject to an estate freeze election). During each month in the quarter ended March 31, 2007, the total number of shares redeemed and the average price paid per share were as follows: Month Ended Total No. of Shares Redeemed Average Price Paid Per Share January 31, 2007 11,907.167 $ 122.20 February 28, 2007 26,381.806 $ 124.07 March 31, 2007 92,034.205 $ 121.16 Total 130,323.178 $ 121.56 (1) All shares redeemed during the periods were redeemed at the option of shareholders pursuant to the Funds redemption policy. The Fund has not announced any plans or programs to repurchase shares other than at the option of shareholders. Item 3. Defaults Upon Senior Securities. None. Item 4. Submission of Matters to a Vote of Security Holders. No matters were submitted to a vote of security holders during the quarter ended March 31, 2007. Item 5. Other Information. None. Item 6. Exhibits. (a) The following is a list of all exhibits filed as part of this Form 10-Q: 31.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 302 of the Sarbanes- Oxley Act of 2002 31.2 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 302 of the Sarbanes- Oxley Act of 2002 24 32.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes- Oxley Act of 2002 32.2 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes- Oxley Act of 2002 25 (b) Reports on Form 8-K: The Fund filed a report on Form 8-K on January 26, 2007, regarding the appointment of Mr. Frenette as Chief Financial Officer of the Fund, replacing Ms. Green. The Fund filed a report on Form 8-K on June 5, 2007, regarding its previously issued financial statements. 26 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized officer on July 13, 2007. BELROSE CAPITAL FUND LLC /s/ Andrew C. Frenette Andrew C. Frenette Chief Financial Officer (Duly Authorized Officer and Principal Financial Officer) 27 EXHIBIT INDEX 31.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 302 of the Sarbanes- Oxley Act of 2002 31.2 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 302 of the Sarbanes- Oxley Act of 2002 32.1 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes- Oxley Act of 2002 32.2 Certification Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of the Sarbanes- Oxley Act of 2002 28
